Citation Nr: 1038764	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  04-40 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his father


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran had active military service from September 1998 to 
August 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in May 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In May 2007, the Board remanded the case for 
additional development and this matter now returns for further 
appellate review.  As will be discussed further herein, the Board 
finds that the agency of original jurisdiction (AOJ) 
substantially complied with the May 2007 remand orders and no 
further action is necessary in this regard.  See D'Aries v. 
Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002).

In connection with this appeal, the Veteran and his father 
testified at a personal hearing before the undersigned Veterans 
Law Judge sitting at the RO in February 2007; a transcript of 
that hearing is associated with the claims file.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that hypertension 
pre-existed the Veteran's entrance to active duty.

2. There is clear and unmistakable evidence that the Veteran's 
hypertension did not permanently increase in severity beyond the 
nature progression of the disease in service.

3. The competent and probative evidence of record fails to show 
that the Veteran's pre-existing hypertension was aggravated by 
his military service.


CONCLUSIONS OF LAW

1.  The presumption of soundness is rebutted and hypertension 
pre-existed the Veteran's entry to active duty military service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b) 
(2010).

2.  Hypertension was not aggravated by the Veteran's active duty 
military service. 38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ  
decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its 
duty to notify under the VCAA.  Specifically, an August 2002 
letter, sent prior to the initial unfavorable decision issued in 
May 2003, advised the Veteran of the evidence and information 
necessary to substantiate his service connection claim.  Such 
letter, as well as a June 2007 letter, also informed him of his 
and VA's respective responsibilities in obtaining such evidence 
and information.   Additionally, March 2006 and June 2007 letters 
informed him of the information and evidence necessary to 
establish an effective date in accordance with Dingess/Hartman, 
supra.   

While the March 2006 and June 2007 letters were issued after the 
initial May 2003 rating decision, the United States Court of 
Appeals for the Federal Circuit has held that VA could cure such 
a timing problem by readjudicating the Veteran's claim following 
a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 
F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that 
the issuance of a statement of the case could constitute a 
readjudication of the Veteran's claim.  See Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after 
the March 2006 and June 2007 letters were issued, the Veteran's 
claim was readjudicated in June 2009 supplemental statement of 
the case.  Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

Relevant to the duty to assist, the Veteran's service treatment 
records as well as post-service private treatment records and 
have been obtained and considered.  The Veteran has not 
identified any additional, outstanding records that have not been 
requested or obtained.  The Board further notes that the Veteran 
was provided with a VA examination in May 2009 in order to 
adjudicate his service connection claim; however, as such 
examiner appeared to contradict himself in his report, the Board 
obtained a Veterans Health Administration (VHA) opinion in July 
2010.  As this opinion was based upon a complete review of the 
Veteran's claims file, to include the Veteran's lay statements, 
in-service and post-service treatment records, a report of the 
May 2009 physical examination, and reference to governing medical 
principles, the Board finds it is supported by an adequate 
foundation.  Accordingly, the Board finds that this opinion is 
adequate for resolution of the case.  

The Board observes that this case was remanded in May 2007 in 
order to request that the Veteran identify any physicians who 
treated him for hypertension prior to his entrance to active 
duty, obtain any identified records, and afford him a VA 
examination in order to determine the etiology of his 
hypertension.  As such, in a June 2007 letter, the Veteran was 
requested to identify any physicians who had treated him for his 
hypertension.  While such letter did not specifically request 
that the Veteran identify physicians who treated him prior to 
service for hypertension, the Board finds that the letter 
substantially complied with the remand instructions in that it 
requested that the Veteran identify any private or VA treatment 
provider who treated him for hypertension.  See D'Aries, supra.  
Additionally, after the Veteran submitted an authorization form 
identifying records from New Horizons, such were obtained.  
Furthermore, in accordance with the Board's remand instructions, 
he was afforded a VA examination in May 2009.  Therefore, based 
on the foregoing, the Board determines that the AOJ has 
substantially complied with the May 2007 remand directives such 
that no further action is necessary in this regard.  Id.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional efforts to 
assist or notify the Veteran in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duty to inform and assist the Veteran at every 
stage in this case, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of the 
Board proceeding to the merits of his claim.





II.  Analysis

At his June 2007 Board hearing and in documents of record, the 
Veteran contends that his military service aggravated his pre-
existing hypertension and, therefore, service connection for such 
disorder is warranted.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A Veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  This presumption attaches only where 
there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as 
are recorded in examination reports are considered as noted. 38 
C.F.R. § 3.304(b).  History of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions but will be considered 
together with all other material evidence in determinations as to 
inception.  38 C.F.R. § 3.304(b)(1).

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The claimant is not required to show that 
the disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  VAOPGCPREC 03- 2003; see also Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

In deciding a claim based on aggravation, after having determined 
the presence of a pre-existing condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306.

Temporary or intermittent flare-ups of the pre-existing condition 
during service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, has 
worsened.  Crowe v. Brown, 7 Vet. App. 238, 247- 48 (1994); Hunt 
v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently -- is required.  See Routen v. Brown, 10 Vet. 
App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board finds that the Veteran has a 
current diagnosis of hypertension.  In this regard, private 
treatment records and the May 2009 VA examination reflect such a 
diagnosis.

Therefore, the remaining inquiry is whether hypertension is 
related to the Veteran's military service.  In this regard, the 
Board notes that the Veteran's service treatment records reflect 
that, at the time of the Veteran's July 1998 enlistment 
examination, he had a blood pressure reading of 139/88 and 
hypertension was not noted.  Additionally, on his Report of 
Medical History, the Veteran denied having high or low blood 
pressure.  Therefore, as the Veteran's service entrance 
examination failed to note hypertension, the presumption of 
soundness attaches.

However, the Board finds that there is clear and unmistakable 
evidence that hypertension existed prior to service and was not 
aggravated by service.  Therefore, the presumption of soundness 
is rebutted and hypertension pre-existed the Veteran's entry into 
active duty military service.

In regard to the Board's finding that the Veteran's hypertension 
pre-existed service, his service treatment records reveal that, 
in January 2000, when he was seen at Reynolds Army Community 
Hospital with possible high blood pressure, it was observed that 
he had elevated blood pressure as a child and was placed on 
medication, which he subsequently quit several years previously.  
Additionally, an August 2001 private treatment record shows that 
the Veteran reported being diagnosed with hypertension at age 
seven.  Likewise, a July 2002 mental health treatment record 
reflects that the Veteran's mother reported that he was diagnosed 
with high blood pressure at age fourteen.  Moreover, in a July 
2002 statement, the Veteran indicated that, at the time he 
entered military service, his blood pressure was controlled due 
to medication.  Additionally, at his February 2007 Board hearing, 
his representative indicated that it was the Veteran's contention 
that there was evidence of childhood treatment for hypertension, 
which was aggravated by his military service.

Furthermore, the May 2009 VA the examiner, after reviewing the 
Veteran's claims file extensively, interviewing the Veteran, and 
conducting a physical examination, indicated that the Veteran's 
blood pressure at the time of his service entry was consistent 
with pre-hypertension.  Additionally, he noted that a January 
2000 electrocardiogram (EKG or ECG) met the criteria for the ROM-
Hilt-Estes criteria for left ventricular hypertrophy and stated 
that, after reviewing the medical literature and talking 
personally with several cardiologists, the estimate of time to 
develop left ventricular hypertrophy was between three and five 
years.  The examiner observed that the EKG was done only 15 
months after the Veteran entered military service and concluded 
that it was quite likely that he had hypertension for quite some 
time prior to his entry into the military service.  Moreover, the 
cardiologist who provided the July 2010 VHA opinion indicated 
that it was clear from the documentation that the Veteran had a 
pre-existing hypertension, which was noted in his teens.  

Based on both the evidence of record, to specifically include May 
2009 and July 2010 VA examiners' opinions as well as the 
Veteran's own statements, as submitted by him and recorded by 
health professionals, the Board finds that the Veteran's 
hypertension clearly and unmistakably existed prior to his 
military service.  In this regard, both physicians reviewed the 
Veteran's records, to include his service treatment records, and 
applied the relevant medical principles in finding that his 
hypertension began prior to military service.  

Moreover, at the time the Veteran sought treatment in the 
military and in August 2001, he self-reported a childhood history 
of hypertension.  In this regard, although the Federal Rules of 
Evidence do not apply to Veterans' jurisprudence, recourse to the 
Federal Rules of Evidence is appropriate where the Rules assist 
in the articulation of the Board's reasons and bases for a 
decision in a given case.  See Rucker v. Brown, 10 Vet. App. 67, 
73 (1997); Cf. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 
(2008) (finding Federal Rules of Evidence may supply guiding 
factors to be used by VA adjudicators in evaluating the probative 
value of medical evidence).  Here, the Board finds Rule 803 of 
the Federal Rules of Evidence to be instructive as this Rule 
provides an exception to hearsay rules with regard to statements 
made for the purpose of medical diagnosis or treatment.  This 
Rule acknowledges that there is a particular self-interest or 
need for honesty inherent in providing statements to medical 
personnel while seeking treatment, i.e., that the Veteran had 
significant personal cause to be honest and complete in 
describing his medical history at the time that he sought 
treatment.  Therefore, the Board accords great probative weight 
to the Veteran's own statements when seeking medical treatment 
that his hypertension has existed since childhood.  As such, the 
Board that the Veteran's hypertension clearly and unmistakably 
existed prior to his military service.

However, with respect to rebutting the presumption of soundness, 
as noted above, the Board's inquiry does not end with a 
determination that the Veteran's claimed hypertension clearly and 
unmistakably pre-existed service.  The Board must also determine 
whether the Veteran's pre-existing hypertension was aggravated 
during service.

In this regard, the Veteran's service treatment records reflect 
that, in November 1998 and January 1999, service dental records 
reflect that his blood pressure was 165/97 and 172/94, 
respectively.  A February 1999 consultation request indicates 
that the Veteran was examined for his annual dental examination 
and his blood pressure readings were 145/88, 154/90, and 159/80, 
and an evaluation for hypertension was requested.  At the 
Veteran's August 1999 examination, his blood pressure was 
recorded as 168/87 and high blood pressure was noted.  In January 
2000, the Veteran was seen at Reynolds Army Community Hospital 
with possible high blood pressure.  It was observed that he had 
elevated blood pressure as a child and was placed on medication, 
which he subsequently quit several years previously.  The 
assessment was new onset hypertension.  At such time, his blood 
pressure was 160/110.  A chest X-ray was noted to appear normal 
"except for CT ratio of the chest, but the heart is at the upper 
limits of normal in size with the ration being 14.5/28.5."  An 
ECG was noted to be abnormal.  Such revealed possible ectopic 
atrial rhythm and possible inferior ischemia.  Additionally, as 
indicated previously, the May 2009 VA examiner determined that 
such ECG revealed left ventricular hypertrophy.  In March 2000, 
service dental records show that the Veteran's history was 
positive for high blood pressure and, at that time, he had a 
reading of 131/79.  Also in March 2000, the Veteran was seen at 
Reynolds Army Community Hospital for a hypertension check-up.  
His blood pressure was noted to 180/82.  It was observed that the 
Veteran had been treated with medications in April 1999 for 
hypertension.  Hypertension class III was diagnosed.  

In May 2009, the VA examiner noted that the Veteran's service and 
post-service treatment records were negative for cardiovascular 
symptoms and there were no significant abnormalities on physical 
examination to suggest that his military service in any way was 
deleterious.  The examiner concluded that, as such, he did not 
feel that the Veteran's military service increased his disability 
beyond the natural progression of the disease.  However, as the 
May 2009 VA examiner noted left ventricular hypertrophy on the 
January 2000 ECG, but also stated that the Veteran had no 
cardiovascular symptoms during service, the Board found that the 
May 2009 VA examiner appeared to contradict himself in his report 
and, therefore, referred to the case for a VHA opinion.

In accordance with the Board's request for an opinion, a VHA 
opinion proffered by the Chief of Cardiology of a VA Medical 
Center was obtained in July 2010.  The examiner noted that the 
Veteran's claims file was reviewed and found that it was clear 
that he had a pre-existing hypertension and that the underlying 
condition became more manifest during his military service.  The 
examiner further stated that there was no evidence in the file 
that his duties as a soldier caused his hypertension to 
accelerate.  He stated that, in other words, he could not find 
any situation to which the Veteran was subjected which would have 
been known to accelerate hypertension (stress, trauma, 
inappropriate medical therapy, toxins, etc.).  The examiner 
indicated that, in the absence of any sentinel event in the 
service, he suspected that such represented the natural 
progression of the disease process, rather than anything specific 
to his job assignments.  He further stated that, in his opinion, 
the military recognized the situation and responded appropriately 
to the increase in blood pressure.

The examiner further noted that, relevant to end-organ damage 
from hypertension, the Veteran did not have angina pectoris, 
congestive heart failure, renal failure, or stroke.  He observed 
that there was some concern about left ventricular hypertrophy.  
Specifically, the examiner noted that there was no 
echocardiographic evidence to support such and, in his view, 
using solely ECG criteria to determine left ventricular 
hypertrophy in an African American gentleman would be 
problematic.  He stated that, even if this were present, how much 
of this would have been incurred before, during, or after his 
service would be impossible to determine.  The examiner indicated 
that, in the absence of a toxic or traumatic exposure in the 
service, he could not correlate military service with an 
acceleration of hypertension.  On the contrary, a situation which 
stresses physical fitness and good diet would in fact lead to an 
overall lowering of blood pressure over the long haul.  The 
examiner stated that he had no doubt that the Veteran had passed 
into a phase where control of his blood pressure will be 
difficult to control and that end-organ damage may be inevitable.  
He further indicated that some of such may be related to medical 
non-compliance associated with the Veteran's psychiatric issues.  
There was, however, no correlation between his mental health 
issue and his hypertension.  In this regard, the examiner noted 
that there was no evidence has shown a hypertensive-related 
cerebrovascular problem was present which can even remotely be 
related to his mental health issues.  

The examiner concluded that, in summary, it was his opinion that 
the Veteran's case represented the natural progression of his 
hypertension presenting in a young African American male.  He 
indicated that there was nothing specific to military service 
which leads to the acceleration of the hypertension.  The 
examiner stated that, in the absence of a sentinel event in the 
service, he could only conclude that such was the natural history 
of the Veteran's hypertension.  Additionally, there were no 
symptoms to support end-organ damage at this point and the ECG 
and chest X-ray were imperfect tools in the evaluation of left 
ventricular hypertrophy, especially in an African American male.  
Therefore, the examiner concluded, it was more likely than not 
that the Veteran's military service had nothing to do with the 
progression of his hypertensive state.

Based on the preceding evidence, the Board notes that the Veteran 
experienced an increase in blood pressure readings during service 
and the July 2010 VA examiner noted that his underlying 
hypertension condition became more manifest during service; 
however, the relevant inquiry is whether such underlying 
hypertension condition permanently increased in severity beyond 
the natural progression of the disease during his military 
service.

In this regard, the May 2009 VA examiner determined that there 
were no significant abnormalities on physical examination to 
suggest that his military service was in any way deleterious and, 
therefore, the Veteran's military service did not increase his 
disability beyond the natural progression of the disease.  As the 
May 2009 VA examiner appeared to contradict himself with respect 
to his statement that there were no cardiovascular symptoms while 
at the same time noting that the Veteran had left ventricular 
hypertrophy on an EKG in January 2000, the Board sought a VHA 
opinion in July 2010.  The July 2010 VA examiner, Chief of 
Cardiology at a VA Medical Center, determined that, while the 
Veteran's underlying hypertension condition became more manifest 
during his military service, there was no evidence that any 
situation to which the Veteran was subjected during service 
caused his hypertension to accelerate and, therefore, such 
represented the natural progression of the disease process.  
Additionally, he observed that there were no symptoms to support 
end-organ damage at the present.  In fact, the July 2010 VA 
examiner noted that a situation which stresses physical fitness 
and good diet would in fact lead to an overall lowering of blood 
pressure over the long haul.  As such, he concluded that the 
Veteran's hypertension did not permanently increase in severity 
beyond the nature progression of the disease in service.

As the July 2010 VA examiner based his opinion on a complete 
review of the Veteran's claims file, to include the Veteran's lay 
statements, in-service and post-service treatment records, a 
report of the May 2009 physical examination, and reference to 
governing medical principles, the Board finds that such opinion 
contains clear conclusions with supporting data, and a reasoned 
medical explanation connecting the two.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 
120, 124 (2007).  Moreover, there is no contrary medical opinion 
of record.

The Board notes that the Veteran has contended on his own behalf 
that his hypertension was aggravated by his military service.  
Lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's hypertension and 
his military service to be complex in nature.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (although the claimant is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more complex 
medical questions).  Additionally, in a single-judge Memorandum 
Decision issued by the Court, it was noted that "in the absence 
of any medical evidence, the record must provide some evidence 
beyond an appellant's own conclusory statements regarding 
causation to establish that the appellant suffered from an event, 
injury or disease in service."  Richardson v. Shinseki, No. 08-
0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board 
recognizes that such single judge decisions carry no precedential 
weight, they may be relied upon for any persuasiveness or 
reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 
252, 254 (1992).  

Therefore, while the Veteran is competent to describe his 
treatment for hypertension and the observable symptoms of high 
blood pressure, the Board accords his statements regarding the 
etiology of such disease little probative value as he is not 
competent to opine on such complex medical questions.  
Specifically, where the determinative issue is one of medical 
causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Moreover, the Veteran has only offered conclusory statements 
regarding the relationship between his hypertension and his 
military service.  In contrast, the July 2010 VA examiner took 
into consideration all the relevant facts in providing his 
opinion.  Therefore, the Board finds that the Veteran's 
contentions regarding the etiology of his hypertension are 
outweighed by the competent and probative July 2010 VA examiner's 
findings.  

Therefore, based on the July 2010 VA examiner's opinion, the 
Board finds that there is clear and unmistakable evidence that 
the Veteran's hypertension did not permanently increase in 
severity beyond the natural progression in service.  As such, the 
Board concludes that there is clear and unmistakable evidence 
that the Veteran's hypertension existed prior to service and was 
not aggravated by service.  Consequently, the presumption of 
soundness has been rebutted and the Veteran's hypertension pre-
existed service.  Additionally, for the same reasons discussed 
above, the Board finds that, based on the competent and probative 
evidence of record, to specifically include the July 2010 VA 
examiner's opinion, the Veteran's pre-existing hypertension was 
not aggravated by his military service.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for hypertension.  As such, that doctrine is not applicable in 
the instant appeal, and his claim must be denied. 3 8 U.S.C.A. § 
5107.


ORDER

Service connection for hypertension is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


